PER CURIAM.
The action below was brought against Ryder Truck Rental, Inc., Associated Independents, Inc., Neely Waste Removal, Inc., and John Henry Mutcherson, appellants, by the natural mother of William Harold Hollis, a minor of about seven and one-half years of age, for his wrongful death as a result of impact of a truck being driven by the last named appellant as decedent was crossing an intersection. The jury returned a verdict of $25,000; the appeal is from the judgment consequent upon that verdict.
Four points promulgated on the appeal assert that the court erred in refusing to give a certain requested jury instruction and in' refusing to strike testimony concerning the condition of the driver’s seat in appellants’ truck; further, it is urged that the verdict is excessive and that the court’s failure to- direct a verdict for appellants was erroneous because the evidence demonstrated the deceased minor to have been guilty, as a matter of law, of contributory negligence.
We find no prejudicial error in the trial court’s refusal to give the requested instruction nor in his refusal to strike the cited testimony; neither do we find that the verdict was excessive. Finally, the evidence submitted created a jury question, and the court properly submitted the issue of contributory negligence to the jury. Having carefully considered the record, we discern no reason for upsetting the verdict and judgment entered thereon.
Affirmed.
KANNER, Acting C. J., and WHITE, J., and PATTISHALL, W. A., Associate Judge, concur.